Citation Nr: 1750748	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972. He subsequently served in the National Guard, with a period of active duty for training (ACDUTRA) from January 3, 1994 to January 7, 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD, which, in relevant part, denied the Veteran's claim of entitlement to service connection for a right knee disability.

In April 2012, the Veteran presented testimony in a Central Office hearing before the undersigned. A copy of the transcript is of record.

This matter was last before the Board in September 2016, at which time it was remanded for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDING OF FACT

The Veteran's currently diagnosed right knee disability is not related to his service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty for training (INACDUTRA). 38 U.S.C.A. § 101 (24) (C) (West 2014); 38 C.F.R. § 3.6(a) (2016). In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. § 101(24) (B) (West 2014); 38 C.F.R. § 3.6(a) (2016). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). However, presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Id.   Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010). In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Id. at 45-46. 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. If this burden is met, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under Section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran contends that his current claimed right knee disability is the result of a January 1994 motor vehicle accident (MVA) during a period of ACDUTRA. In this case, the record is void of an entrance examination prior to the period of ACDUTRA in question. Resolving the benefit of the doubt in the Veteran's favor and for the purposes of adjudicating this claim, the Board will assume that an examination was conducted prior to the Veteran's period of ACDUTRA, but was not associated with the claims file. Accordingly, the presumption of soundness attaches in this case. However, a May 2014 VA examination indicates that the Veteran was diagnosed with gout in his right knee in 1984, prior to the period of ACDUTRA. Therefore, the burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability preexisted the period of ACDUTRA. Here, the only evidence of record concerning the Veteran's gout diagnosis is the aforementioned notation in the May 2014 Examination, which appears to be information gathered from the Veteran concerning his own medical history. The record is absent of any medical records, private or VA, that reflect the original diagnosis in 1984 or any other diagnosis of gout prior to the period of ACDUTRA. Therefore, the Board finds that the presumption of soundness has not been rebutted by clear and unmistakable evidence to prove that the Veteran's gout preexisted service. Accordingly, the instant claim is one for service connection on a direct basis rather than on aggravation.  

The Veteran's service treatment records do not reflect any complaints of knee pain or abnormalities at entry or separation from active duty. The Veteran contends that his current claimed right knee disability is the result of a January 1994 MVA during a period of ACDUTRA. Service treatments record indicates that the Veteran was involved in a low-speed accident in which he was treated for a mild contusion of the right knee. Therefore, the second Hickson element is met. 

The Veteran's post-ACDUTRA medical treatment records indicate that he suffered multiple knee injuries since the January 1994 MVA. In 1995, the Veteran suffered a fall in the bathtub, resulting in a 3.5 centimeter scar to his knee. Non-service treatment records also indicate that the Veteran fell and injured his knee in October 2007, resulting in a small tear of the meniscus, as well as a January 2009 injury where the Veteran reported that his knee "gave out" as he was stepping off of a curb. 

The Veteran was afforded VA examinations in May 2014 and February 2016, with addendums to the latter in November 2016 and December 2016. The examinations reflect diagnoses of chondromalacia patella, medial compartment arthritis, and gout. After examination of the Veteran and review of his claims folder, both examinations and addendums concluded that it is less likely than not that the Veteran's disabilities were related to service. 

As for the Veteran's diagnosis of gout, the examiner in the November 2016 addendum based his rationale on the fact that gout was a metabolic disorder, and that it hadn't been diagnosed until 1984. Therefore, the examiner opined that gout was not caused by the Veteran's period of active duty service which ended 12 years prior, in September 1972. Additionally, the December 2016 examiner opined that current internal medicine and Rheumatology literature lack sufficient medically-based, clinical evidence to support an etiologic relationship between the Veteran's gout and the January 1994 MVA. Therefore, he opined that the gout was not related to the Veteran's MVA, active duty service, or his period of ACDUTRA. 

Additionally, the December 2016 examiner added that the Veteran's right knee disabilities were likely residuals of his current health conditions. The examiner noted that the Veteran had a heart transplant in 2007, which resulted in him suffering from small vessel disease and kidney failure, which causes complications such as gout flare-ups.

Here, each of the examiners has the medical knowledge to express a competent opinion, and, upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence of gout as a result of the Veteran's active duty service or injury in his period of ACDUTRA. The opinions are accurate, are fully articulated, and contain sound reasoning that is not contradicted by the medical record. Therefore, the Board affords high probative value to the February 2016 medical opinion, as well as the November and December 2016 addendums thereto. 

Turning to the Veteran's current right knee diagnoses of chondromalacia patella and medial compartment arthritis, the November 2016 examiner based his negative opinion on x-rays taken of the Veteran's knees in 2007 that were normal, a 2010 MRI that was negative for chondromalacia patella, and the lack of medical evidence connecting development of arthritis first detected in 2008 to any service event, including the January 1994 MVA. Additionally, the December 2016 examiner opined that the Veteran's current right knee disability is likely related to the injury he sustained in 1995, due to a fall in the bathtub. The examiner based his reasoning on the fact that the fall was traumatic enough to result in a 3.5 centimeter scar to the Veteran's knee.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), as a lay person is not competent to associate his right knee disability to his service. That is, the Veteran is not competent to opine on matters such as the etiology of his current disability. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his right knee disorder and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board also notes the Veteran's assertion that his knee pain has continued since the January 1994 MVA. However, the Veteran's follow-up examinations indicate that x-rays of his knee were normal after the MVA, and describe the knee injury as completely resolved and pain free one month later. The file does not otherwise contain any clinical indications of medial compartmental arthritis until 2008, about 14 years after the Veteran's period of ACDUTRA in question. Here, the objective evidence of record does not support the veteran's contentions that his knee pain has been continuous since service. As such, the Board finds that service connection for a right knee disability is not warranted on the basis of a continuity of symptomatology. 38 C.F.R. § 3.303(b). 

Although the Veteran has established a current disability and an in-service injury, the preponderance of the evidence weighs against a finding that the Veteran's right knee disability is causally related to his service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

 Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


